Citation Nr: 1210607	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a bilateral ear condition.

6.  Entitlement to service connection for a bilateral eye condition.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for obstructive sleep apnea, claimed as excessive tiredness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from March 1987 to November 1992. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A hearing in front of the undersigned Acting Veterans Law Judge was held in June 2011.  A transcript of the hearing has been associated with the claim file.  

The issues of service connection for a right and left leg condition, a right and left knee condition, depression, an eye condition, and sleep apnea are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Tinnitus is attributable to noise exposure during service. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011) 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Legal Criteria and Analysis

The Veteran contends that service connection is warranted for his tinnitus.  At the June 2011 hearing, the Veteran testified that he was exposed to excessive noise from pneumatic and air tools.  Service personnel records show that the Veteran's specialty in service included equipment records and parts specialist.  Service treatment records are completely silent for any complaints of or treatment for tinnitus.  However, a May 1990 periodic Occupational Health Surveillance notes that noise was a hazard in the Veteran's duties.  Considering the above, the Board finds that the Veteran was exposed to noise in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

At the June 2011 hearing the Veteran testified that he experienced ringing in his ears while in service and ever since service.  The Board notes that the Veteran is competent to so report.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The Board notes that the Veteran has not been afforded a VA examination regarding his tinnitus.  However, under the circumstances of this case, the Board finds that an examination is not needed.  

As the Veteran was exposed to noise in service and he is competent to state that he has tinnitus and when it started, the lack of evidence of record to contradict the appellant's statements regarding the onset date of his tinnitus, and resolving any reasonable doubt in the Veteran's favor service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

A.  Eye disability

The Veteran seeks service connection for an eye disability.  Post service treatment records show the Veteran has been diagnosed with glaucoma.  He argues that his eye problems started in service.  

At the June 2011 hearing he testified that he was treated for his glaucoma and eye troubles by Dr. Ross and Dean McGee.  A review of the claim file shows that these records have not been obtained.  As these records are relevant to the issue at hand, they must be obtained and associated with the claim file.  

The Veteran further testified at the June 2011 hearing that while in service his eyes would hurt and would feel like there was something in them.  He further testified that while undergoing his separation physical, he reported that he had problems with his eyes and was told not to be concerned about it and to cross it off.  A review of the report of medical history accompanying the separation physical of November 1992 shows that initially "no" had been marked next to the question as to whether the Veteran had vision in both eyes and the answer was crossed out and changed to "yes."  This lends credibility to the Veteran's testimony.  He further testified that he was exposed to fumes while stationed in Iraq and that his eye trouble continued after service.  The Veteran has not been afforded a VA examination with respect to his glaucoma.  The Board finds that an examination is needed prior to deciding the issue on appeal.  

B.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  At the June 2011 hearing he testified that while in service, he was exposed to diesel fumes and fumes from burning latrines.  He also testified that while in service and since, he has experienced snoring and wakes up in the middle of the night gasping for air.  The Veteran is competent to report he snored and wakes up gasping for air.  Moreover, he is competent to state he was exposed to fumes in service.  

Post service, the Veteran was afforded a VA examination at which time he was diagnosed with obstructive sleep apnea.  However, the examiner did not provide an opinion as to the etiology of the sleep apnea.  The Board finds that an opinion is needed prior to deciding the Veteran's claim.  

Furthermore, at the June 2011 hearing, the Veteran testified he was treated by Dr. Kativar since October 2009, the date of the most recent treatment records on file.  On remand, the most recent records from Dr. Kativar should be obtained and associated with the claim file.  

C.  Depression

At the June 2011 hearing the Veteran testified that while stationed in Iraq he was continuously afraid for his life due to the attacks they came under on a regular basis.  He further testified that he had bad dreams and nightmares of Iraq while in service and since.  

The Veteran was afforded a VA examination in March 2009.  At the time, he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that it is not more likely than not that these symptoms are due to undiagnosed Gulf War illness.  However, the examiner did not provide an opinion as to whether the diagnosed psychiatric disorder was due to the experiences in service.  The Board is of the opinion that a new medical opinion is needed prior to deciding the Veteran's claim.

D. Bilateral Knees and bilateral legs

The Veteran seeks service connection for a right and a left knee condition, and a right and left leg condition.  Service treatment records show that the Veteran was seen in July 1987 while in service for pain in both knees lasting a week.  At the time, the Veteran reported that he had fallen on a wooden floor and had hit his knees.  Physical examination showed edema in both knees and slight swelling on the right knee.  The diagnosis was knee pain.  At the June 2011 hearing, he testified the knee pain has continued since service.  

Regarding the bilateral legs, service treatment records show that the Veteran was seen in October 1990 for complaints of a sore right thigh resulting form an injury to the right thigh.  He was diagnosed with a contusion.  At the June 2011 hearing, he testified that he experiences numbness and muscle spasms in his legs which started while at the Gulf War and which have continued since.  

Post service, the Veteran was afforded a VA examination.  At the time, he was diagnosed with chronic strain of the right and the left knee, and intermittent muscle cramps on the left posterior thigh.  The examiner went on to state that the chronicity of the knee and leg conditions could not be established and therefore it is less likely than not that the conditions are related to his injury in service.  

The Board finds that the opinion provided is inadequate.  In this regard, the Board notes that while the diagnoses regarding the knees was chronic strain, the examiner opined that chronicity could not be established.  The Board finds this to be contradictory and therefore the opinion is unreliable.  Accordingly, a new examination is needed.  

Regarding the bilateral legs, the Veteran has testified that he experiences numbness in the legs which started while at the Gulf War.  At the January 2010 VA examination, the Veteran reported that the cause of the left leg cramps was unknown.  The Veteran has not been afforded a VA examination for an undiagnosed illness regarding his bilateral legs.  The Board is of the opinion that said examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide the exact names, address and dates of treatment by Dr. Ross and Dean McGee for treatment of his glaucoma.  The Veteran should be asked to provide a release of information form for each of the doctors.  After the Veteran has submitted the requested information, the RO/AMC should request and associate with the claim file any available records.

2.  The RO/AMC should obtain all treatment records form Dr. Kativar, for treatment of the Veteran's sleep apnea, from October 2009 through the present and associate them with the claim file.  

3.  After the above development has been completed, the RO/AMC shall arrange appropriate VA examinations of the Veteran to determine the nature and etiology of his right and left knee condition, his sleep apnea, his adjustment disorder with depression, his glaucoma, and his bilateral leg condition.  All indicated diagnostic tests should be conducted.  The claim folder should be made available to the examiner(s) for review as part of the examination.

The examiner(s) should provide an opinion(s) as to the following:

(a) in regard to the right and left knee chronic strain, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left knee chronic strain are related to the injury in service and complaints of knee pain since service.  

(b) in regard to the glaucoma, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma is related to the Veteran's complaints of eye pain and feelings like something is in the eye since service.  The examiner should specifically opine as to whether the Veteran's glaucoma could have been caused by exposure to blowing sand and/or fumes from burning latrines in service.

(c) in regard to the adjustment disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adjustment disorder with depression is related to the Veteran's experiences in service while at the Gulf War including a constant fear for his life and seeing other soldiers being killed.

(d) in regard to the bilateral legs condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of numbness and muscle spasms in his legs are etiologically related to any incident of the Veteran's active service; and whether it is at least as likely as not that the Veteran's complaints of numbness and muscle spasms in the legs are signs or symptoms of an undiagnosed illness that became manifest during military service in the Southwest Asia. 

(e) in regard to the sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to service including exposure to diesel fume and fumes from burning latrines.

A complete rationale should be provided for all expressed opinions. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner(s) should clearly outline the rationale for any opinion or conclusion expressed.

4.  After completing the requested actions above, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct service connection  and with regards to the bilateral legs due to undiagnosed illness, as appropriate.  If the decision remains unfavorable to the Veteran, in whole or in part, a supplemental statement of the case (SSOC) should be prepared. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


